IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                   No. 01-30613
                                 Summary Calendar



      JOHN GARAFOLA,

                                                    Plaintiff-Appellant,

                                       versus

      PAUL REVERE LIFE INSURANCE COMPANY,

                                                    Defendant-Appellee.


                  Appeal from the United States District Court for
                         the Middle District of Louisiana
                             (USDC No. 98-CV-125)
          _______________________________________________________

                            December 14, 2001
Before REAVLEY, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      Plaintiff-appellant John Garafola appeals the district court’s judgment that he

is not entitled to long-term disability benefits. As noted below, Garafola had ceased

to work for his employer before he sought treatment for attention


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
deficit/hyperactivity disorder. The termination date listed on Garafola’s claim form

and correspondence from his attorney bear this out. Although Garafola points to

payroll records that indicate he was employed after he sought treatment, these

documents are not in the record. Moreover, the benefit summary states that

insurance automatically terminates if the employee “ceases full-time work.” Even if

it is accepted as true that Garafola consulted with his successor after he was

formally terminated, he indisputably ceased full-time work before he was treated for

attention deficit/hyperactivity disorder.

      AFFIRMED.




                                            2